



Exhibit 10.23


November 11, 2016
Stathis Papaefstathiou
xxxxxxxx
xxxxxx, WA xxxxx


Dear Stathis,


We are very pleased to extend this offer to join Cray lnc. as our SVP of
Research and Development, reporting to Peter Ungaro, President and CEO. Your
start date is January 9, 2017. Your starting base salary will be $350,000
annually (base salary is payable bi-weekly and is referred to in annual terms as
a convenience and does not constitute a commitment of continued employment).


You are eligible to participate in the Cray Executive Bonus Plan. Our 2017 plan
has not yet been developed and approved by our Board of Directors but you will
be eligible for whatever it is set at for the SVP level. Your annual bonus
target for 2017 will be 65% of salary, and provided that you remain employed by
Cray through December 31 of 2017, Cray will guarantee a payout of at least 50%
of that target for 2017. Since your hire date is after January 3, 2017, the
bonus will also be prorated to reflect the actual part of the year you are
employed by Cray.


The Company will also pay you a signing bonus in the gross amount of $50,000
(minus applicable taxes and withholdings) as soon as practicable following your
start date. In the event you voluntarily leave the Company or are terminated for
“Cause” (as defined in the Executive Severance Policy) (1) within the first 12
months of employment you must repay the gross value of the signing bonus and (2)
between 12 and 24 months you must repay 50% of the gross value of the signing
bonus, in each case within 14 days of your termination date. You hereby agree
that Cray may withhold as much of this repayment obligation as is feasible from
any final payments to you (including, but not limited to, unpaid salary or
unreimbursed expenses), and that you will reimburse any remainder within 14 days
of your termination date.


ln connection with your hire and subject to approval of the Compensation
Committee of Cray's Board of Directors (the “Compensation Committee"), you will
receive an initial equity grant of 36,000 time-vesting restricted stock units
(vesting 25% after each year subject to continuous service requirements). You
will also receive 26,000 shares of performance vesting restricted stock units
(the “Performance Equity”) with terms comparable to that given to other
executive recipients.


All grants, including the initial grants and the Performance Equity, will be
pursuant to the terms of the 2013 Cray Equity Plan and contingent upon approval
of each grant by the Compensation Committee. Obviously, we all hope that Cray
prospers and that the Company's stock reflects that success.


As an employee of the Company, you will have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company, you will need to sign the
Company's standard "Employee lnvention Assignment and Confidentiality Agreement"
as a condition of your employment. We wish to impress upon you that we do not
want you to, and we hereby direct you not to, bring with you any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to any former employer. During the period that you render services
to the Company, you agree to not engage in any employment, business or activity
that is in any way competitive with the business or proposed business of the
Company. You will disclose to the Company in writing any other gainful
employment, business or activity that you are currently associated with or
participate in that competes with the Company. You will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company.


You represent that your signing of this offer letter, any agreement(s)
concerning equity granted to you, under the Company's applicable equity plan and
the Company's Employee lnvention Assignment and Confidentiality Agreement and
your employment with the Company will not violate any agreement currently in
place between yourself and current or past employers. Furthermore, to the extent
that your representation to this effect is based on a waiver of or release from
any agreement currently in place between yourself and current or past employers,
you will provide a copy of that waiver or release to Cray prior to the
commencement of your employment with Cray, and this offer will be contingent
upon Cray determining, in its sole discretion, that such waiver is adequate for
Cray’s purposes.





--------------------------------------------------------------------------------







As a full time employee, you will be eligible for the standard full-time
employee benefits package, which currently includes:
•
Medical, Dental, Vision, Short and Long Term Disability, Life, Flexible Spending
and Employee Assistance Plan

•
A 401k Plan

•
Education/tuition reimbursement program



ln addition, we know that your dedication and commitment to Cray will result in
a work schedule that can be unpredictable and demanding at times. As a result,
we encourage you to take time off as needed, within reason and subject to
approval of your manager, as no set vacation, sick and personal holiday accruals
are mandated for employees of your classification in the company.


Your base salary and other compensation are subject to periodic modification
and, with the exception of the "employment at-will" policy discussed herein, the
Company may from time to time in its sole discretion, modify or eliminate its
policies and the benefits offered to employees.


As a condition of employment, all new employees are required to present
documentation that confirms their identity and eligibility for employment in the
United States. On your first day of employment with Cray, you will be asked to
execute an "Employment Eligibility Certification"* attesting to such. Your
employment is further conditioned on executing our standard
Confidentiality Agreement.


This offer is contingent upon successful completion of a pre-employment
background investigation.


While we look forward to a long and profitable relationship, should you decide
to accept our offer, you will be an at-will employee of the Company, which means
the employment relationship can be terminated by either of us for any reason, at
any time, with or without prior notice and with or without cause. Any statements
or representations to the contrary (and, indeed, any statements contradicting
any provision in this letter) should be regarded by you as ineffective. Further,
your participation in any equity or benefit program is not to be regarded as
assuring you of continuing employment for any particular period of time. Any
modification or change in your at will employment status may only occur by way
of a written employment agreement signed by you and the Chief Executive Officer
of the Company.


To indicate your acceptance of this offer, please sign and return one copy of
this letter to confidential fax number, 206-701-xxxx. If you have any questions,
please feel free to call me at 206-701- xxxx.


Sincerely,


/s/ Peter J. Ungaro


Peter J. Ungaro
President and CEO
Cray Inc.




Accepted By:         /s/ Stathis Papaefstathiou            Date:    11/12/16
Stathis Papaefstathiou


*This includes I-9 and E-Verify


An Affirmative Action, Equal Opportunity Employer







